                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MAURICE GAMBLE,                                 )
    ID # 2168003,                               )
          Plaintiff,                            )
vs.                                             )    No. 3:18-CV-0470-B-BH
                                                )
ANGELA CURLEY,                                  )
         Defendant.                             )    Referred to U.S. Magistrate Judge

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. By separate judgment, the case will be DISMISSED without prejudice for failure to

prosecute or follow court orders.

       SIGNED this 9th day of October, 2018.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
